By the Court, Mitchell, J.
An objection is taken that the indictment improperly lays that the forgery was with intent to defraud Ubsdell, Pierson & Co. The prisoner, by pretending that that firm had sent him to buy the goods for them, induced the firm of Chittenden, Bliss & Co. to send the goods to Ubsdell & Co.; and then by a forged instrument in the name of Chittenden & Co. obtained possession of the goods. The actual ownership still remained in the original owners; but Ubsdell & *670Co. having received the goods from them, would have a right to retain them as against all the world except the true owners. They might have suffered damage by the goods being taken fraudulently from them. In Ward v. The People, (3 Hill, 396,) it was held that if one steal goods, and they are stolen from him, the last thief is a felon as to the first thief, as he is also to the true owner : an indictment therefore alledging the theft to have been committed with a view to defraud the first thief would have been good; much more then may it be said that an indictment alledging the intent to be to defraud one who has the lawful possession against all except the true owner, is good.
The other objection to the judgment below is that the instrument by which the fraud was perpetrated was not one for which the charge of forgery lay. It was a written instrument in the name of Chittenden, Bliss & Co., addressed to Ubsdell & Co., requesting them to send by the bearer the three pieces of silk, as the purchaser was in great want of them. This was forged and issued by the defendant with intent to injure or defraud the owners of the silk, and was an instrument in writing purporting to be the act of another, by which the rights or property of the owners would be affected. By it the property would have been delivered to the forger and the possession of it lost to the true owner, if the fraud had been ultimately successful. It is therefore within the 2 R. S. 673, § 33, subd. 2.
The case of The People v. Stearns, (21 Wend. 409,) is almost precisely similar. There a forged order on the cashier of a bank to deliver the plates of another bank, was held to be forgery within this statute.
The judgment below should be affirmed.